DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14; Species IA, claims 6 and 13 in the reply filed on 9/21/21 is acknowledged.
Claims 7 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.  It is noted that claims 1-6 mention a liquid discharging device, an actuator of the liquid discharging device, piezoelectric film, liquid, and pair of wiring patterns. However, none of such materials and articles are positively claimed as elements of the invention. Therefore, none of such structurally define the claimed invention of claims 1-6. All are considered as materials or articles intended to be worked upon. The claimed invention of claims 1 is defined by a broad, structurally undefined mounting unit, driving circuit, and a controller. 
	It is noted that a control signal, voltage signal, and voltage levels are not structures and not specifically defined in the claims. A signal is not defined as being anything specific.
	It is noted that the “configured to” clauses employed throughout the claims do not provide for any structural connectivity between the structures. If applicant intends for the structures to be structurally connected, then the claims should clearly recite such.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is the structural nexus/connectivity of each of the positively claimed elements to each other because as currently drafted none of the claimed elements are required to be structurally connected to each other. A collective group of structurally unconnected parts/structures is not a single apparatus. Therefore, it is unclear how the positively claimed structures as provided for in the claim as drafted are considered as a single apparatus. Furthermore, it is noted that applicant has chosen to refer to the invention as a liquid dispensing apparatus. However, none of the positively claimed elements is capable of containing and dispensing any liquid. The claimed apparatus is intended to be can be used with a further structure (liquid discharging device) that actually is structurally capable of dispensing liquid.  However, no such liquid discharging device is positively claimed as an element of the instant invention. There is no requirement for the claimed apparatus to be used in any method nor with any other unclaimed structures and materials including those that applicant may intend for the invention to be used with to perform process steps. 
It is noted that the Figures of the instant applicant illustrates and specification, publication describes a device that includes a base 3 of a rectangular flat plate shape, and a mounting module 5 (also referred to as a mounting unit) that mounts the chemical liquid discharging device 2. (paragraph 0024). It appears that mounting unit is mounted on the 
It is unclear how claims 2-3 and 9-10 further structurally limits the inventions because the claims do not provide for any additional structural elements nor further structurally limit any prior positively claimed element.  The claims are directed to voltage driving signals that can have a maximum level and control signals, which are not structures, but are described in the 
Also, as to claim 3, it is unclear what is meant by “coinciding” and how one can require a voltage control signal which is not structure nor never required to be generated to have a frequency “coinciding” with a resonance frequency of an actuator that is not an element of the invention. 
As to claim 4, it is unclear what is the structural nexus of the capacitance measuring circuit and controller relative to each other and the prior positively claimed elements. The capacitance measuring circuit and controller are not required to be structurally connected to each other and are not required to be structurally connected to any of the prior claimed elements of the apparatus of claim 1. Therefore, it is unclear what is relative structural connection/location of the capacitance measuring circuit and controller relative to the other prior claimed elements. Furthermore, it is noted that although a capacitance value is not structure, no specific capacitance value of anything is being referenced. Furthermore, it is unclear what is a predetermined threshold. It is unclear if applicant is intending to refer to a threshold of some structure or a threshold numerical value of something (capacitance). If the 
Furthermore, the phrase “only if” in claim 4 is directed to a condition that is never required to occur. There is no requirement for any capacitance values of anything ever be measured, determined, etc. before, after, doing any other processes nor be any specific values and compared to any values. The claims are directed to an apparatus not a process of use. (Also applicable to claim 11). 
As to claim 5, it is unclear what is the structural nexus of the interface, capacitance measuring circuit and driving circuit relative to each other and the prior positively claimed elements. They are not required to be structurally connected to each other and are not required to be structurally connected to any of the prior claimed elements of the apparatus of claim 1. Therefore, it is unclear what is relative structural connection/location of the interface, capacitance measuring circuit and driving circuit relative to the other prior claimed elements. If applicant intends for the structures to be structurally connected, then the claim should clearly recite such.  Furthermore, the unclaimed liquid discharging device that is not required to be present as an element of the claimed invention. See prior remarks above. The capacitance measuring circuit is not measuring anything nor required to be used with any wiring patterns of the unclaimed liquid discharging device. If applicant intends for the claimed apparatus to comprise a liquid discharging device that comprises a pair of wiring patterns connected to specific positively claimed structures of the invention, then the claim should clearly provide for such. Furthermore, the claim is also directed the unclaimed liquid discharging device that is not required to be present as an element of the claimed invention. See prior remarks above. The 
It is unclear how claim 6 further structurally limits the invention because the claim is directed to the actuator that is not positively claimed as an element of the invention. Therefore, the unclaimed actuator of the unclaimed liquid discharging device does not further structurally define the claimed invention. See remarks above.
It is noted that claims 8-13, employ the same or similar language as claims 1-6. Therefore, the claims are subjected to some of the same rejections as 1-6. Therefore, applicant should see the above applicable rejections. However, it is noted that claim 8 does positively claim a liquid discharging device and an actuator as elements of the invention.  However, it is unclear what is the structural nexus/connectivity of each of the mounting unit, driving circuit, and controller relative to each other because as currently drafted none of such structures are required to be structurally connected to each other.
It is unclear how claims 9-10 further structurally limits the invention because the claim does not provide for any additional structural elements nor further structurally limit any prior positively claimed elements. It is unclear what is the structural nexus of the driving circuit and the actuator relative to each other because the “supplies to” clause does not require the structures to be structurally connected. The claim is directed to process steps that are never 
Claim 11 depends from claim 8, but it is rejected for the same reasons as claim 4 above. 
As to claim 12, it is unclear what is the structural nexus of the interface, capacitance measuring circuit and driving circuit relative to each other and the prior positively claimed elements. They are not required to be structurally connected to each other and are not required to be structurally connected to any of the prior claimed elements of the apparatus of claim 8. Therefore, it is unclear what is relative structural connection/location of the interface, capacitance measuring circuit and driving circuit relative to the other prior claimed elements. It is unclear what is the structural nexus of the pair wiring patterns to the driving circuit relative to each other and the prior positively claimed elements. Each of the wiring patterns are not required to be structurally connected to the actuator. If applicant intends for the structures to be structurally connected, then the claim should clearly recite such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Yaji, US 6168252.
Yaji discloses a liquid dispensing apparatus (column 2 line 8), comprising: a mounting unit on which a liquid discharging device (1) is mounted; a driving circuit (27) to supply driving voltages (voltages) to an actuator of the liquid discharging device mounted on the mounting unit; (claims 1-3, 8-10) a capacitance measuring circuit (24) (claims 4 and 11) configured to measure a capacitance value of the actuator (column 2 lines 59-61); and a controller (26) configured to: supply control signals to the driving circuit and liquid discharging device  (column 4 lines 13-17), and compare the capacitance value to a predetermined threshold value (column 4 lines 8-44); and determine whether to supply a first control signal to the driving circuit to drive the actuator of the liquid discharging device to discharge a liquid based on the comparison of the capacitance value to the predetermined threshold value (column 4 lines 57-62; Figures).
Claims 2-3 and 9-10 are not further structurally limiting of each of the respective apparatuses of claims 1 and 8 as noted above. 
Although not positively claimed as elements of the instant invention, Yaji discloses piezoelectric actuation element (column 1, line 59-64), an actuator (2+3) (claims 6 and 13) configured to cause a discharge of a liquid according to a discharge control signal supplied from the liquid dispensing apparatus based on a capacitance value of the actuator (column 4, lines 8-12); and a pair of wiring patterns (9a..9n, 12, 27} connected the actuator to a capacitance measuring circuit of the liquid dispensing apparatus for acquiring the capacitance value of the actuator. (claims 5 and 12).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of copending Application No. US 16/105,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include the same or structural equivalents of the elements of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 17of copending Application No. US 16/105,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include the same or structural equivalents of the elements of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe; Atsushi et al.; Kuroda; Akihisa; Londo; Thomas R. et al.; Ohnishi; Takao et al.; Fujii; Masahiro et al.; Lipscomb; James H. et al.; and Tyberg; William T. et al. disclose dispensing devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/BRIAN R GORDON/Primary Examiner, Art Unit 1798